Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21, 2009 Commission File No. 333-140685 World Series of Golf, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0719383 (State or Other Jurisdiction (I.R.S. Employer Identification No.) of Incorporation or Organization) 10161 Park Run Drive, Suite 150 Las Vegas, Nevada 89145 (Address of Principal Executive Offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5  CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. Effective as of April 21, 2009, R. Terry Leiweke resigned from his positions as Chief Executive Officer and Chief Financial Officer of our company. Mr. Leiweke will continue to serve as President and as a director of our company and will be compensated according to his existing compensation arrangement. Effective as of April 21, 2009, Tracey Leiweke resigned from his position as Treasurer and as a director of our company. Also effective as of April 21, 2009, our board of directors (the Board) appointed Mr. Joseph F. Martinez as our Chief Executive Officer, Chief Financial Officer and Treasurer. The Board also elected Mr. Martinez to the Board to fill the vacancy created by Tracey Leiwekes resignation. To date, Mr. Martinez has not been named to any committees of the Board. The biographical information of Mr. Martinez required by this Item is set forth below. Joseph F. Martinez, 59, has served as a director and as our Chief Executive Officer, Chief Financial Officer and Treasurer since April 2009. Mr. Martinez is the principal of Core Venture Partners, LLC, a merchant-banking and financial advisory firm that he founded in 2002 and which provided consulting services to our company from January 2009 until April 2009. From 2006 until 2008, Mr. Martinez served as the Chief Executive Officer of Impart Media Group, Inc., a technology company that provided digital signage solutions. From June 2005 until 2008, he was a director of Impart Media Group, Inc. and from June 2005 until his appointment as Chief Executive Officer, he served as its Chief Financial Officer and the Chairman of the board of directors. From August 2004 until June 2005, Mr. Martinez served as the Chief Executive Officer and a director of Impart, Inc., which was acquired by Impart Media Group, Inc. in a reverse merger.
